EXHIBIT 10.6

PARTICIPANTS AS OF JANUARY 1, 2012

UNDER THE EXECUTIVE MANAGEMENT INCENTIVE PLAN

 

John V. Faraci    Chairman and Chief Executive Officer John N. Balboni    SVP
and Chief Information Officer, Information Technology C. Cato Ealy    SVP,
Corporate Development Tommy S. Joseph    SVP, Manufacturing, Technology, EHS&S,
and Global Sourcing Thomas G. Kadien    SVP, Consumer Packaging and IP Asia Paul
J. Karre    SVP, Human Resources and Communications Mary A. Laschinger    SVP
and President, xpedx Tim S. Nicholls    SVP, Printing & Communications Papers
the Americas Maximo Pacheco    SVP and President, IP Europe, Middle East, Africa
and Russia Carol L. Roberts    SVP and Chief Financial Officer Sharon R. Ryan   
SVP, General Counsel and Corporate Secretary Mark S. Sutton    SVP, Industrial
Packaging

Any other individual elected to the position of Senior Vice President during
2012

 

A-1



--------------------------------------------------------------------------------

EXECUTIVE MANAGEMENT INCENTIVE PLAN

2012 COMPANY BUSINESS OBJECTIVE

AND INTERMEDIATE PERFORMANCE OBJECTIVES

 

Plan Element

 

162(m) Limit Approved by MDCC

COMPANY BUSINESS OBJECTIVE:   POSITIVE EBITDA BEFORE SPECIAL ITEMS INTERMEDIATE
PERFORMANCE OBJECTIVES:   SAME AS 2012 MANAGEMENT INCENTIVE PLAN OBJECTIVES

 

S-1